Title: To Benjamin Franklin from Robert Ellison, 8 September 1778
From: Ellison, Robert
To: Franklin, Benjamin


Dear Sir,
London the 8th September 1778
I hope that my former acquaintance with you will be a Sufficient apology for the request which I have to make of you.
Having an Interest which requires authentic proof of the date of the Treaty made the beginning of this Year between France and the Thirteen United States of North America I take the liberty of troubling you on that occasion.
It appears by a Pensylvanian Newspaper publish’d by Order of Congress, that the Treaty in question was Sign’d on the 6th of Febey. last: But such a proof not being deem’d of sufficient authority I have no other way of ascertaining the fact than by requesting the favour of your assistance for that purpose.
What I venture to propose is that a Notary Public may be permitted to have Such a Sight of the Treaty above-mention’d, as may enable him to certify it’s Date.
I have the less difficulty in making this Request as what I desire is only the Authentication of a Fact, which is already of common notoriety; a consideration which will, I hope, at least be Sufficient to acquit me of Impropriety in making the application.
If this proof was not necessary to me, (in the way I have stated, or in any other which may be more agreeable to you) I should not have presum’d to give you this trouble; from which, however, I am glad to have an opportunity of assuring you of the Sincere respect, with which I have the Honour to be, Your Excellency’s most obedient humble Servant
Robert Ellison
 
Notations: Robert Ellison. 8 Septr. London. requesting the date of the Treaty. / 8. 7bre. 1778
